Case 1:19-cv-00785-SKC Document 16 Filed 06/05/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                          U.S. Magistrate Judge S. Kato Crews

Civil Action No. 1:19-cv-00785-SKC

HOWARD COHAN,

       Plaintiff,

v.

NEW VISION HOTEL ONE, LLC,

       Defendant.


                                ORDER CLOSING CASE


       This order addresses the Notice of Voluntary Dismissal Under Fed. R. Civ. P.

41(a)(1)(A)(i) with Prejudice [ECF. #15] (the “Notice”) filed by Plaintiff Howard Cohan

(“Cohan”).

       Federal Rule of Civil Procedure 41(a)(1)(A)(i) allows a plaintiff to dismiss an action

by filing “a notice of dismissal before the opposing party serves either an answer or a

motion for summary judgment.” A dismissal under Rule 41(a)(1)(A)(i) is without prejudice,

unless the notice states otherwise, and does not require a court order. See Fed. R. Civ.

P. 41(a)(1).

       Cohan filed his Notice prior to Defendant New Vision Hotel One, LLC (“New

Vision”) serving an answer or motion for summary judgment. The Notice states the

dismissal is with prejudice. [ECF. #15.] Moreover, the dismissal was effective as of the




                                             1
Case 1:19-cv-00785-SKC Document 16 Filed 06/05/19 USDC Colorado Page 2 of 2




date of filing, June 5, 2019. See Fed. R. Civ. P. 41(a)(1)(A). Accordingly, Miller’s claims

against New Vision are dismissed with prejudice as of June 5, 2019.

       IT IS ORDERED that Each party is responsible for the payment of its own

attorney’s fees and costs. IT IS FURTHER ORDERED that the Clerk of Court shall close

this matter.



       DATED: June 5, 2019.

                                                BY THE COURT:




                                                S. Kato Crews
                                                United States Magistrate Judge




                                            2
